Citation Nr: 1010657	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  07-02 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an effective date prior to June 10, 1997 for 
an award of dependency and indemnity compensation (DIC) and 
for eligibility for Dependents' Education Assistance (DEA) 
based on a grant of a claim for service connection for the 
cause of Veteran's death reopened on June 10, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1952 to 
January 1975.  He died in November 1983.  The appellant is 
the Veteran's widow.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Louisville, 
Kentucky.  


FINDINGS OF FACT

1.  In an August 1997 rating decision, the RO granted service 
connection for the cause of the Veteran's death, and 
eligibility for Dependents' Educational Assistance, effective 
June 10, 1997, the date of receipt of the appellant's claim 
to reopen a previously denied claim.

2.  In a June 1999 decision, pursuant to an appeal of the 
August 1997 rating decision, the Board denied an effective 
date prior to June 10, 1997 for award of Dependency and 
Indemnity Compensation (DIC) benefits and eligibility for 
Dependents' Educational Assistance (DEA) resulting from a 
claim of entitlement to service connection for the cause of 
the Veteran's death.  

3.  The June 1999 Board decision was not appealed, and a 
motion for reconsideration of the June 1999 Board decision 
was denied in July 2000.

4.  In September 2004, VA received the appellant's request 
for an effective date earlier than June 10, 1997 for DIC 
benefits and eligibility for DEA.




CONCLUSION OF LAW

Because the June 1999 Board decision which denied an 
effective date prior to June 10, 1997 is now final, the 
appellant's freestanding claim for an earlier effective date 
for an award of DIC and for eligibility for DEA based on a 
grant of service connection for the cause of Veteran's death, 
must fail as a matter of law, and the appeal is dismissed.  
Rudd v. Nicholson, 20 Vet. App. 296 (2006); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Duty to Notify & Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board notes, as set forth in more detail below, the facts 
in this case are not in dispute and the appellant's appeal 
must be dismissed as a matter of law.  Thus, the VCAA is not 
applicable in this case. Pratt v. Nicholson, 20 Vet. App. 252 
(2006); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the 
VCAA is not applicable to matters in which the law, and not 
the evidence, is dispositive).  Neither the appellant nor her 
representative has argued otherwise. See also VAOPGCPREC 5-
2004 (holding that under 38 U.S.C. § 5103(a), VA is not 
required to provide notice of the information and evidence 
necessary to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit).

Legal criteria

Finality

Unappealed Board decisions are final on the date stamped on 
the face of the decision, in the absence of clear and 
unmistakable error (CUE), and are not subject to revision 
except on the receipt of new and material evidence. 38 
U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156.  A Board decision 
under chapter 38 is subject to revision on the grounds of 
CUE.  If evidence establishes the error, the prior decision 
shall be reversed or revised.  38 U.S.C.A. § 5109A.  The 
Court of Appeals for Veterans Claims (Court) has held that 
there is no such procedure as a freestanding challenge to the 
finality of a VA decision.  See DiCarlo v. Nicholson, 20 Vet. 
App. 52 (2006).  

The Court has also held that after a decision establishing an 
effective date becomes final, there is no such procedure as a 
freestanding claim for an earlier effective date.  See Rudd 
v. Nicholson, 20 Vet. App. 296 (2006).

When the Board affirms a decision of an RO, the RO 
determination "is subsumed by the final appellate decision" 
pursuant to 38 C.F.R. § 20.1104.  The effect of subsuming is 
that, as a matter of law, no claim of CUE can exist with 
respect to that RO decision.  See 38 C.F.R. § 20.1104; 
Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1998); Donovan v. 
West, 158 F. 3d 1377 (Fed. Cir. 1998); Chisem v. Gober, 10 
Vet. App. 526, 528 (1997).

Earlier Effective Date

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after a final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  The effective date upon receipt 
of new and material evidence after a final disallowance will 
be the date of receipt of the new claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(2).

For claims of a service-connected death after separation from 
service, the effective date is the first day of the month in 
which the Veteran's death occurred if claim is received 
within one year after the date of death; otherwise, date of 
receipt of claim.  38 C.F.R. § 3.400 (c)(2).

For cases where an appellant seeks to reopen a claim for 
entitlement to an earlier effective date (EED) under 38 
C.F.R. § 3.156, even assuming the presence of new and 
material evidence, reopening of a claim for entitlement to an 
earlier effective date cannot result in the actual assignment 
of an earlier effective date, because an award granted on a 
reopened claim may not be made effective prior to the date of 
the reopened claim.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(q)(2); Leonard v. Principi, 17 Vet. App. 447 (2004), 
aff'd Leonard v. Principi, 405 F.3d 1333 (Fed. Cir. 2005); 
Lapier v. Brown, 5 Vet. App. 215 (1993).

Consistent with the above-described prior case law, the Court 
has held that after a decision establishing an effective date 
becomes final, there is no such procedure as a freestanding 
claim for an earlier effective date.  See Rudd v. Nicholson, 
20 Vet. App. 296 (2006). The Court reasoned that a decision 
assigning an effective date for a service-connected 
disability becomes final when the decision is not appealed, 
and an appellant could only attempt to overcome finality of 
the decision by a request for revision based on clear and 
unmistakable error, or by a claim to reopen based upon new 
and material evidence.  However, because proper effective 
date for an award based on claim to reopen could be no 
earlier than date on which that claim was received, only a 
request for revision based on clear and unmistakable error 
could result in assignment of an earlier effective date.

Analysis

The Board has reviewed all of the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, each piece of evidence of record.  
Indeed, the U.S. Court of Appeals for the Federal Circuit has 
held that the Board must review the entire record, but does 
not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

Historically, in January 1984, the appellant filed a claim 
for service connection for the cause of the Veteran's death.  
This claim was denied by the RO in January 1984.  It was 
subsequently appealed to the Board, which denied the claim in 
May 1985.  Subsequently, the appellant filed several claims 
to reopen, and such claims were denied by the Board in 
November 1988, June 1990, and March 1995.  In August 1997, 
the RO granted the appellant's claim for service connection 
for the cause of the Veteran's death and Chapter 35 benefits, 
effective from June 10, 1997, the date upon which the 
appellant had filed the reopened claim.  The appellant 
appealed the August 1997 rating decision as to the effective 
date assigned.

In a June 1999 decision, the Board denied the appeal of the 
August 1997 rating decision for an effective date prior to 
June 10, 1997.  In July 2000, a motion for reconsideration of 
the June 1999 Board decision was denied, and the June 1999 
Board decision was not appealed.  There has been no 
allegation or finding of CUE in the June 1999 Board decision.  
As such, the June 1999 Board decision is final.  38 U.S.C.A. 
§ 7104.  Additionally, as noted above, when the Board affirms 
a decision of an RO, the RO determination "is subsumed by the 
final appellate decision" pursuant to 38 C.F.R. § 20.1104.  
As such, the August 1997 rating decision is subsumed by the 
June 1999 Board decision, and as such, no claim of CUE can 
exist with respect to that RO decision.  See 38 C.F.R. § 
20.1104; Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1998); 
Donovan v. West, 158 F. 3d 1377 (Fed. Cir. 1998); Chisem v. 
Gober, 10 Vet. App. 526, 528 (1997).

In May 2002, the appellant filed a claim for an effective 
date prior to June 10, 1997; the RO denied the claim in 
September 2002.  The Board notes that VA had no authority to 
adjudicate this freestanding earlier effective date (EED) 
claim.  The Court has held once a decision assigning (or 
affirming on appeal) an effective date has become final, as 
is the case here with the June 1999 Board decision which 
affirmed the August 1997 rating decision assignment of an 
effective date of June 10, 1997, a claimant may not properly 
file, and VA has no authority to adjudicate, a freestanding 
earlier effective date claim in an attempt to overcome the 
finality of an unappealed (Board) decision.  See Rudd v. 
Nicholson, 20 Vet. App. 296, 299 (2006).  The Court reasoned 
that to allow such claims would vitiate the rule of finality. 
Id.  (The Board notes that the Court's decision in Rudd was 
subsequent to the June 1999 Board final denial; however, the 
rules regarding finality were in effect in 1999 and remain in 
effect.)

In September 2004, the appellant filed a statement with VA, 
which VA construed as an informal claim for entitlement to an 
EED prior to June 10, 1997.  The RO subsequently denied the 
claim in April 2005.  Again, the Board notes that VA had no 
authority to adjudicate this free standing EED claim.  Id.  

The Board also notes that the appellant has apparently 
alleged clear and unmistakable error in the prior RO opinions 
(to include January 1984, August 1986, and September 2002).  
The Board notes that the March 1995 Board denial of 
entitlement to service connection for the cause of the 
Veteran's death, which was a final decision, subsumed the 
prior RO decisions on the same issue.  A CUE claim may not be 
raised against the subsumed prior RO decisions.  In addition, 
as noted above, the September 2002 RO decision was not a 
properly adjudicated decision, as VA did not have the 
authority to adjudicate a free standing EED claim following 
the prior final June 1999 Board denial.  Simply put, the 
September 2002 RO decision cannot negate the finality of the 
June 1999 Board decision.  In as much as the holding in Rudd 
precludes a stand alone claim, there cannot be CUE as to the 
September 2002 decision, which VA did not have the authority 
to adjudicate. 

Finally, if the appellant believes that the Board committed 
CUE in the June 1999 Board decision, the proper way to assert 
error in a final Board decision would be through an 
allegation, brought to the Board, that a prior decision of 
the Board contained CUE.  The Board expresses no opinion on 
the eventual success of such a motion. 

As VA has no authority to adjudicate a freestanding earlier 
effective date claim, the appellant's claim must be 
dismissed. Rudd, supra.




ORDER

The claim of entitlement to an effective date prior to June 
10, 1997 for an award of dependency and indemnity 
compensation (DIC) and for eligibility for Dependents' 
Education Assistance (DEA) based on a grant of a claim for 
service connection for the cause of Veteran's death reopened 
on June 10, 1997 is dismissed.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


